My dissent from the majority opinion is based solely on the refusal of the trial court to strike out and take from the jury, as an element of damages, the heart condition of the plaintiff. He suffered a coronary occlusion a month after the accident while confined in the hospital. The record is entirely devoid of testimony showing any probable causal connection between the accident and the heart attack. Under these circumstances to have refused to take from the jury that phase of the case was harmful and prejudicial error.
For affirmance — BODINE, DONGES, HEHER, WACHENFELD, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 9.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, COLIE, EASTWOOD, BURLING, JJ. 5. *Page 633